t c memo united_states tax_court robert s mcquate and linda s mcquate petitioners v commissioner of internal revenue respondent docket no filed date ellsworth morgan maxwell iii for petitioners jonathan e behrens for respondent memorandum opinion ruwe judge the matter before us is petitioners’ motion pursuant to rule for an award of reasonable litigation and administrative costs and fees under unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times sec_7430 the primary issue is whether under sec_7430 the position_of_the_united_states was substantially justified in the administrative_proceeding background petitioners are the sole owners of an s_corporation r s mcquate associates inc mcquate associates which provides consulting services petitioners also own a partnership_interest in aminopath labs llc aminopath mcquate associates performed consulting services for aminopath in mcquate associates received dollar_figure from aminopath for these services which it included in the gross_receipts reported on its form_1120s u s income_tax return for an s_corporation for the taxable_year petitioners timely filed a form_1040 u s individual_income_tax_return for petitioners did not report any income or loss attributable to aminopath on form_1040 on or before date petitioners received from aminopath a schedule_k-1 shareholder’s share of income deductions credits etc for the taxable_year the schedule_k-1 reported an ordinary business loss of dollar_figure and guaranteed payments of dollar_figure on date respondent received from petitioners a form 1040x amended u s individual_income_tax_return for the taxable_year petitioners reported on schedule e supplemental income and loss of form 1040x an ordinary business loss of dollar_figure and guaranteed payments of dollar_figure this reduced petitioners’ taxable_income by dollar_figure and they claimed a refund of dollar_figure on date respondent mailed to petitioners a notice of final_partnership_administrative_adjustment fpaa in regard to aminopath’s taxable_year the fpaa reduced petitioners’ distributive_share of the ordinary business loss to dollar_figure neither of petitioners nor the tax_matters_partner filed a petition contesting the adjustments made in the fpaa on date respondent issued to petitioners a notice_of_deficiency for the taxable_year the notice_of_deficiency disallowed the entire amount of the ordinary business loss dollar_figure because of basis limitations this increased petitioners’ taxable_income and respondent determined a deficiency of dollar_figure petitioners timely filed a petition on date in which they stated aminopath’s accountant incorrectly reported amounts paid to and properly reported by mcquate corp as guaranteed payments to petitioners neither petitioners nor their tax_return_preparer realized that the guaranteed_payment reported on the form k-1 was the same amount that had already been reported by mcquate corp on its form_1120s on date respondent’s counsel requested that petitioners’ counsel provide him with a copy of mcquate associates’ form_1120s on date respondent filed an answer by date respondent received from petitioners’ counsel the form_1120s and a copy of mcquate associates’ gross_receipts ledger the gross_receipts ledger identified aminopath as the source of receipts totaling dollar_figure after reviewing these documents respondent’s counsel was able to verify that the guaranteed payments that had been reported on schedule e of form 1040x had also been included in taxable_income on form_1120s respondent’s counsel sent a proposed decision document to petitioners’ counsel indicating that petitioners did not have a deficiency for the taxable_year on date petitioners and respondent entered into a stipulation of settlement under rule c which stated that there is no deficiency in income_tax due from petitioners for the taxable_year petitioners filed a motion for an award of reasonable litigation and administrative costs on date petitioners’ motion claimed an award of dollar_figure which included attorney’s fees for services provided for the and taxable years thi sec_2 petitioners ask that we award costs incurred with respect to taxable years that are not before the court to do so would exceed our jurisdiction and on this record would be inappropriate see 90_tc_702 amount included approximately dollar_figure of litigation costs for attorney services performed after the answer was filed on date petitioners’ counsel did not provide a detailed schedule of the litigation and administrative costs incurred with respect to the taxable_year petitioners concede the reasonableness of respondent’s litigation position neither party requested a hearing for the issues raised in the motion discussion sec_7430 provides that a party that has prevailed in any administrative_proceeding against the united_states may recover reasonable_administrative_costs sec_7430 limits the term reasonable_administrative_costs to costs incurred on or after the earliest of the following the date on which the taxpayer receives from the internal_revenue_service irs appeals_office a notice of decision the date of the notice_of_deficiency or the date on which the irs mails a first letter of proposed deficiency giving the taxpayer a right to protest the proposed deficiency to the irs appeals_office an award of administrative costs may be made where the taxpayer is the prevailing_party the taxpayer did not unreasonably protract the accordingly we hold that petitioners are not entitled to an award of litigation costs administrative proceedings and the amount of costs requested is reasonable sec_7430 b c storey v commissioner tcmemo_2013_ at these requirements are conjunctive the failure to satisfy any one of them will preclude an award of costs see 88_tc_492 petitioners have the burden of establishing that they satisfied each requirement of sec_7430 see rule e to be a prevailing_party as relevant here a taxpayer must meet the net_worth requirements of the first sentence of u s c sec d b see sec_7430 and substantially prevail with respect to the amount in controversy sec_7430 respondent concedes that petitioners meet the net_worth requirements respondent also concedes that petitioners have substantially prevailed with respect to the amount in controversy however even if a taxpayer substantially prevails for purposes of sec_7430 the taxpayer will not be treated as the prevailing_party if the commissioner establishes that the position_of_the_united_states was substantially justified sec_7430 rule e the commissioner has the burden of establishing that his position was substantially justified see sec_7430 rule e storey v commissioner at the commissioner’s position for an administrative_proceeding is the position taken as of the earlier of the date the taxpayer receives the decision notice of the irs appeals_office or the date of the notice_of_deficiency sec_7430 sec_301_7430-5 proced admin regs whether the commissioner’s position was substantially justified turns on an analysis of all the facts and circumstances as well as any relevant legal precedents 94_tc_685 89_tc_79 aff’d 861_f2d_131 5th cir a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person 487_us_552 we must consider the basis for the commissioner’s position and the manner in which that position was maintained 86_tc_962 the fact that the commissioner concedes a case without more does not establish an unreasonable position 92_tc_760 a significant factor in determining whether the commissioner’s position is substantially justified as of a given date is whether on or before that date the respondent alleges that his position in the administrative_proceeding was established on the date of the notice_of_deficiency petitioners did not dispute this in any event as we discuss infra based on the information available respondent’s position was substantially justified until after the petition was filed taxpayer has presented all relevant information under the taxpayer’s control and relevant legal arguments supporting the taxpayer’s position 123_tc_202 sec_301_7430-5 proced admin regs see also lavallee v commissioner tcmemo_1997_183 tax ct memo lexi sec_212 at rather the reasonableness of respondent’s position is determined by considering the information available to her at the time the notice_of_deficiency was issued respondent alleges that petitioners first provided the mcquate associates form_1120s and the general receipts ledger on date and that without these documents respondent would have been unable to confirm that the guaranteed payments that petitioners reported as income on their amended_return had also been reported by mcquate associates and thus already reflected on petitioners’ return respondent argues that without these documents the revenue_agent was unable to determine that the guaranteed payments reported on schedule e had been included in the gross_receipts reported by mcquate associates on form_1120s in their motion and supplements to their motion petitioners do not directly contest these allegations respondent contends that the revenue_agent did not possess all of the relevant information supporting petitioners’ position on the date the notice_of_deficiency was issued petitioners’ counsel alleges that he provided the revenue_agent with necessary information but the revenue_agent simply chose to ignore this evidence petitioners submitted exhibits including correspondence the correspondence between petitioners’ counsel and respondent indicate that petitioners’ counsel did not provide the revenue_agent with the necessary information for her to verify that the amounts petitioners reported as guaranteed payments on their form 1040x had already been included in the mcquate associates form_1120s attached to petitioners’ first supplement to the motion was a letter dated date from petitioners’ counsel to the revenue_agent the letter primarily discussed the taxable_year the taxable_year was briefly discussed in a sentence along with the and taxable years the problem is that although the mcquates filed amended returns for each year they insist that they never received refunds of the reduction in tax reflected in the amended returns if that is true and it should be a simple matter for the irs to check it is clear that the mcquates should not be billed for a reduction in tax they never received or otherwise got the benefit of this letter requested the revenue_agent to focus her attention on determining whether petitioners received the refund claimed on their amended_return for the taxable_year as previously stated petitioners’ deficiency in tax arose from the fact that they reported dollar_figure that aminopath paid to mcquate associates as a guaranteed_payment on schedule e of their amended_return the letter from petitioners’ counsel did not provide the revenue_agent with the information necessary to explain or resolve this problem in a letter dated date to the revenue_agent petitioners’ counsel again referenced the fact that petitioners had not received the refunds claimed on their amended returns for the taxable years and the letter also stated that in regard to the taxable_year the guaranteed payments were reported on the return of mcquate associates we note that petitioners’ counsel was specifically discussing the taxable_year and did not mention the taxable_year petitioners’ counsel did not make this argument in regard to the taxable_year as a result this letter did not provide the revenue_agent with the information necessary to resolve this dispute petitioners erroneously reported the money paid_by aminopath to mcquate associates as both a gross receipt on form_1120s and as a guaranteed_payment on schedule e of form 1040x this resulted in respondent’s determining a dollar_figure deficiency the correspondence petitioners’ counsel sent to the revenue_agent and on which petitioners rely focused on the fact that petitioners did not receive the refund claimed on their amended_return this did not address the root cause of petitioners’ deficiency the record before us indicates that petitioners’ counsel failed to provide the revenue_agent with evidence that the amount reported as a guaranteed_payment on petitioners’ amended_return was also included in the gross_receipts reported by mcquate associates we note that respondent’s counsel timely conceded that petitioners did not have a deficiency after he received evidence that the guaranteed payments were included in the income of mcquate associates on the basis of the record before us we find that respondent’s administrative position was substantially justified therefore petitioners’ motion will be denied in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered respondent argues that the attorney’s fees are unreasonable we need not address this issue since we have determined that respondent’s administrative position was substantially justified
